EXHIBIT 10.2

SECURITY AGREEMENT

Dated as of April 25, 2006

HOOPER HOLMES, INC.

HOOPER INFORMATION SERVICES, INC.

HOOPER DISTRIBUTION SERVICES, LLC

HERITAGE LABS INTERNATIONAL LLC

HOOPER EVALUATIONS, INC. (d/b/a D&D Associates,

Allegiance Health, Michigan Evaluation Group and Medimax)

MID-AMERICA AGENCY SERVICES, INC.

TEG ENTERPRISES, INC.

c/o HOOPER HOLMES, INC.

170 Mount Airy Road

Basking Ridge, New Jersey 07920

(Individually and collectively “Debtor”)

WACHOVIA BANK, NATIONAL ASSOCIATION

190 River Road

Summit, New Jersey 07901

(Hereinafter referred to as “Agent”)

PRELIMINARY STATEMENT

Hooper Holmes, Inc. (also referenced to herein as “Borrower”) is the Borrower
under a certain Amended and Restated Revolving Credit and Term Loan Agreement
dated as of October 29, 1999 (said agreement, as amended by a certain Amendatory
Letter Agreement dated as of July 10, 2000, as further amendment by a certain
Amendment thereto dated as of May 15, 2001, as further amended by an Amendatory
Letter dated October 16, 2002, as further amended by a certain Amendment thereto
dated as October 30, 2003, as further modified by a certain Notice of Default,
Reservation of Rights, Amendatory Letter and Security Agreement dated April 6,
2006 (the “April 2006 Letter Agreement”), as further amended pursuant to a
certain Amendment thereto dated as of even date herewith and as further amended
and modified from time to time, the “Credit Agreement”) in which Wachovia Bank,
National Association is the Administrative Agent (also referred to herein as
“Agent”) and a Lender and Bank of America, N.A. is the Documentation Agent and a
Lender (Wachovia Bank, National Association and Bank of America, N.A. are also
referred to herein collectively as “Lender”). Each other Debtor is a subsidiary
of Borrower and a guarantor of the obligations of Borrower under the Credit
Agreement. Pursuant to the April 2006 Letter Agreement, Borrower has agreed to
(and agreed to cause each of the other Debtors to) execute and deliver a
security agreement to reflect the granting of a continuing security interest and
general lien in the “Collateral” therein described in favor of the Agent for the
ratable benefit of Lender. Accordingly, each Debtor intends to execute and
deliver this Agreement for that purpose.

NOW, THEREFORE: In consideration of the promises and to induce Lender to make
the credit facility contemplated under the Credit Agreement available to
Borrower, each Debtor agrees:

For value received and to secure payment and performance of any and all
obligations of Debtor to Agent and Lender however created, arising or evidenced,
whether direct or indirect, absolute or contingent, now existing or hereafter
arising or acquired, including swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time), future advances, and all costs and expenses
incurred by Agent or Lender to obtain, preserve, perfect and enforce the
security interest granted herein and to maintain, preserve and collect the
property subject to the security interest, in each case to the extent any such
obligation is an “Obligations” (as defined in the Credit Agreement) or otherwise
arises under or in connection with the obligations of Borrower under the Credit
Agreement or any other Credit Document (collectively, “Obligations”), Debtor
hereby grants to Agent, for the ratable benefit of Lender, a continuing security
interest in and lien upon the following described property, whether now owned or
hereafter acquired, and any additions, replacements, accessions, or
substitutions thereof and all cash and non-cash proceeds and products thereof
(collectively, “Collateral”):



--------------------------------------------------------------------------------

All of the personal property owned by Debtor of every kind and nature including,
without limitation, all Collateral described on SCHEDULE “A” attached hereto and
made a part hereof, wherever located.

Debtor hereby represents and agrees that:

OWNERSHIP. Debtor owns the Collateral or Debtor will purchase and acquire rights
in the Collateral within ten days of the date advances are made under the Credit
Documents. If Collateral is being acquired with the proceeds of an advance under
the Credit Documents, Debtor authorizes Agent to disburse proceeds directly to
the seller of the Collateral. The Collateral is free and clear of all liens,
security interests, and claims except those previously reported in writing to
and approved by Agent, and Debtor will keep the Collateral free and clear from
all liens, security interests and claims, other than those granted to or
approved by Agent.

NAME AND OFFICES; JURISDICTION OF ORGANIZATION. The name and address of Debtor
appearing at the beginning of this Agreement are Debtor’s exact legal name and
the address of its chief executive office. There has been no change in the name
of Debtor, or the name under which Debtor conducts business, within the five
years preceding the date hereof except as previously reported in writing to
Agent. Debtor has not moved its chief executive office within the five years
preceding the date hereof except as previously reported in writing to Agent.
Debtor is organized under the laws of the State of New York and has not changed
the jurisdiction of its organization within the five years preceding the date
hereof except as previously reported in writing to Agent.

TITLE/TAXES. Debtor has good and marketable title to Collateral and will warrant
and defend same against all claims. Debtor will not transfer, sell, or lease
Collateral (except as permitted herein). Debtor agrees to pay promptly all taxes
and assessments upon or for the use of Collateral and on this Security
Agreement. At its option, Agent or Lender may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on Collateral.
Debtor agrees to reimburse Agent or Lender (as the case may be), on demand, for
any such payment made by Agent or Lender (as the case may be). Any amounts so
paid shall be added to the Obligations.

WAIVERS. Debtor agrees not to assert against Agent or Lender as a defense (legal
or equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor
may have against any seller or lessor that provided personal property or
services relating to any part of the Collateral or against any other party
liable to Agent or any Lender for all or any part of the Obligations. Debtor
waives all exemptions and homestead rights with regard to the Collateral. Debtor
waives any and all rights to any bond or security which might be required by
applicable law prior to the exercise of any of remedies against any Collateral.
All rights of Agent and security interests hereunder, and all obligations of
Debtor hereunder, shall be absolute and unconditional, not discharged or
impaired irrespective of (and regardless of whether Debtor receives any notice
of): (i) any lack of validity or enforceability of any Credit Document; (ii) any
change in the time, manner or place of payment or performance, or in any term,
of all or any of the Obligations or the Credit Documents or any other amendment
or waiver of or any consent to any departure from any Credit Document; or
(iii) any exchange, insufficiency, unenforceability, enforcement, release,
impairment or non-perfection of any collateral, or any release of or
modifications to or insufficiency, unenforceability or enforcement of the
obligations of any guarantor or other obligor. To the extent permitted by law,
Debtor hereby waives any rights under any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist and
which, but for this provision, might be applicable to any sale or disposition of
the Collateral by Agent; and any other circumstance which might otherwise
constitute a defense available to, or a discharge of any party with respect to
the Obligations.

NOTIFICATIONS; LOCATION OF COLLATERAL. Debtor will notify Agent in writing at
least 30 days prior to any change in: (i) Debtor’s chief place of business
and/or residence; (ii) Debtor’s name or identity; (iii) Debtor’s
corporate/organizational structure; or (iv) the jurisdiction in which Debtor is
organized. In addition, Debtor shall promptly notify Agent of any claims or
alleged claims of any other person or entity to the Collateral or the
institution of any litigation, arbitration, governmental investigation or
administrative proceedings against or affecting the Collateral. Debtor will keep
Collateral at the location(s) previously provided to Agent until such time as
Agent provides written advance consent to a change of location. Debtor will bear
the cost of preparing and filing any documents necessary to protect Agent’s
liens.

COLLATERAL CONDITION AND LAWFUL USE. Debtor represents that the Collateral is in
good repair and condition and that Debtor shall use reasonable care to prevent
Collateral from being damaged or

 

Page 2



--------------------------------------------------------------------------------

depreciating, normal wear and tear excepted. Debtor shall immediately notify
Agent of any material loss or damage to Collateral. Debtor shall not permit any
item of Collateral to become a fixture to real estate or an accession to other
personal property unless such property is also Collateral hereunder. Debtor
represents it is in compliance in all respects with all laws, rules and
regulations applicable to the Collateral and its properties, operations,
business, and finances.

RISK OF LOSS AND INSURANCE. Debtor shall bear all risk of loss with respect to
the Collateral. The injury to or loss of Collateral, either partial or total,
shall not release Debtor from payment or other performance hereof. Debtor agrees
to obtain and keep in force property insurance on the Collateral with a Lender’s
Loss Payable Endorsement in favor of Agent and commercial general liability
insurance naming Agent as Additional Insured and such other insurance as Agent
may require from time to time. Such insurance is to be in form and amounts
satisfactory to Agent and issued by reputable insurance carriers satisfactory to
Agent with a Best Insurance Report Key Rating of at least “A-”. All such
policies shall provide to Agent a minimum of 30 days written notice of
cancellation. Debtor shall furnish to Agent such policies, or other evidence of
such policies satisfactory to Agent. If Debtor fails to obtain or maintain in
force such insurance or fails to furnish such evidence, Agent is authorized, but
not obligated, to purchase any or all insurance or “Single Interest Insurance”
protecting such interest as Agent deems appropriate against such risks and for
such coverage and for such amounts, including either the loan amount or value of
the Collateral, all at its discretion, and at Debtor’s expense. In such event,
Debtor agrees to reimburse Agent for the cost of such insurance and Agent may
add such cost to the Obligations. Debtor shall bear the risk of loss to the
extent of any deficiency in the effective insurance coverage with respect to
loss or damage to any of the Collateral. Debtor hereby assigns to Agent the
proceeds of all property insurance covering the Collateral up to the amount of
the Obligations and directs any insurer to make payments directly to Agent.
Debtor hereby appoints Agent its attorney-in-fact, which appointment shall be
irrevocable and coupled with an interest for so long as Obligations are unpaid,
to file proof of loss and/or any other forms required to collect from any
insurer any amount due from any damage or destruction of Collateral, to agree to
and bind Debtor as to the amount of said recovery, to designate payee(s) of such
recovery, to grant releases to insurer, to grant subrogation rights to any
insurer, and to endorse any settlement check or draft. Debtor agrees not to
exercise any of the foregoing powers granted to Agent without Agent’s prior
written consent.

FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY. No financing
statement (other than any filed or approved by Agent) covering any Collateral is
on file in any public filing office. Debtor authorizes the filing of one or more
financing statements covering the Collateral in form satisfactory to Agent, and
without Debtor’s signature where authorized by law, agrees to deliver
certificates of title on which Agent’s lien has been indicated covering any
Collateral subject to a certificate of title statute, and will pay all costs and
expenses of filing or applying for the same or of filing this Security Agreement
in all public filing offices, where filing is deemed by Agent to be desirable.
Debtor hereby constitutes and appoints Agent the true and lawful attorney of
Debtor with full power of substitution to take any and all appropriate action
and to execute any and all documents, instruments or applications that may be
necessary or desirable to accomplish the purpose and carry out the terms of this
Security Agreement, including, without limitation, to complete, execute, and
deliver any Control Agreement(s) by Agent, Debtor and Third Party(ies) that may
be or become required in connection herewith (individually and collectively the
“Control Agreement”), and any instructions to Third Party(ies) regarding, among
other things, control and disposition of any Collateral which is the subject of
such Control Agreement(s). The foregoing power of attorney is coupled with an
interest and shall be irrevocable until all of the Obligations have been paid in
full. Neither Agent, Lender nor anyone acting on behalf of Agent or Lender shall
be liable for acts, omissions, errors in judgment, or mistakes in fact in such
capacity as attorney-in-fact. Debtor ratifies all acts of Agent as
attorney-in-fact. Debtor agrees to take such other actions, at Debtor’s expense,
as might be requested for the perfection, continuation and assignment, in whole
or in part, of the security interests granted herein and to assure and preserve
Agent’s intended priority position. If certificates, passbooks, or other
documentation or evidence is/are issued or outstanding as to any of the
Collateral, Debtor will cause the security interests of Agent to be properly
protected, including perfection by notation thereon or delivery thereof to
Agent.

LANDLORD/MORTGAGEE WAIVERS. Debtor shall cause each mortgagee of real property
owned by Debtor and each landlord of real property leased by Debtor to execute
and deliver instruments satisfactory in form and substance to Agent by which
such mortgagee or landlord subordinates its rights, if any, in the Collateral.

 

Page 3



--------------------------------------------------------------------------------

CONTROL. Debtor will cooperate with Agent in obtaining control with respect to
Collateral consisting of electronic chattel paper. Debtor authorizes and directs
Third Party to comply with the terms of this Security Agreement, to enter into a
Control Agreement, to mark its records to show the security interest of and/or
the transfer to Agent of the property pledged hereunder.

CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES. Debtor warrants that Collateral
consisting of Chattel Paper, Accounts, or General Intangibles is (i) genuine and
enforceable in accordance with its terms; (ii) not subject to any defense,
set-off, claim or counterclaim of a material nature against Debtor except as to
which Debtor has notified Agent in writing; and (iii) not subject to any other
circumstances that would impair the validity, enforceability, value, or amount
of such Collateral except as to which Debtor has notified Agent in writing.
Debtor shall not amend, modify or supplement any lease, contract or agreement
contained in Collateral or waive any provision therein, without prior written
consent of Agent. Debtor will not create any tangible chattel paper without
placing a legend on the chattel paper acceptable to Agent indicating that Agent
has a security interest in the chattel paper. Debtor will not create any
electronic chattel paper without taking all steps deemed necessary by Agent to
confer control of the electronic chattel paper upon Agent in accordance with the
Code.

ACCOUNT INFORMATION. From time to time, at Agent’s request, Debtor shall provide
Agent with schedules describing all accounts, including customers’ addresses,
created or acquired by Debtor and at Agent’s request shall execute and deliver
written assignments of contracts and other documents evidencing such accounts to
Agent. Together with each schedule, Debtor shall, if requested by Agent, furnish
Agent with copies of Debtor’s sales journals, invoices, customer purchase orders
or the equivalent, and original shipping or delivery receipts for all goods
sold, and Debtor warrants the genuineness thereof.

ACCOUNT DEBTORS. If a Default should occur. Agent shall have the right to notify
the Account Debtors obligated on any or all of the Collateral to make payment
thereof directly to Agent and Agent may take control of all proceeds of any such
Collateral, which rights Agent may exercise at any time. The cost of such
collection and enforcement, including attorneys’ fees and expenses, shall be
borne solely by Debtor whether the same is incurred by Agent, Lender or Debtor,
if a Default should occur or upon demand of Agent. Debtor will, upon receipt of
all checks, drafts, cash and other remittances in payment on Collateral, deposit
the same in a special bank account maintained with Agent, over which Agent also
has the power of withdrawal.

If a Default should occur, no discount, credit, or allowance shall be granted by
Debtor to any Account Debtor and no return of merchandise shall be accepted by
Debtor without Agent’s consent. Agent may, after Default, settle or adjust
disputes and claims directly with Account Debtors for amounts and upon terms
that Agent considers advisable, and in such cases Agent will credit the
Obligations with the net amounts received by Agent, after deducting all of the
expenses incurred by Agent or Lender. Debtor agrees to indemnify and defend
Agent and hold it harmless with respect to any claim or proceeding arising out
of any matter related to collection of Collateral.

GOVERNMENT CONTRACTS. If any Collateral covered hereby arises from obligations
due to Debtor from any governmental unit or organization, Debtor shall
immediately notify Agent in writing and execute all documents and take all
actions deemed necessary by Agent to ensure recognition by such governmental
unit or organization of the rights of Agent in the Collateral.

INVENTORY. So long as no Default has occurred, Debtor shall have the right in
the regular course of business, to process and sell Debtor’s Inventory. If a
Default should occur or upon demand of Agent, Debtor will, upon receipt of all
checks, drafts, cash and other remittances, in payment of Collateral sold,
deposit the same in a special bank account maintained with Agent, over which
Agent also has the power of withdrawal. Debtor agrees to notify Agent
immediately in the event that any inventory purchased by or delivered to Debtor
is evidenced by a bill of lading, dock warrant, dock receipt, warehouse receipt
or other document of title and to deliver such document to Agent upon request.

INSTRUMENTS, CHATTEL PAPER, DOCUMENTS. Any Collateral that is, or is evidenced
by, instruments, Chattel Paper or negotiable documents will be properly assigned
to and the originals of any such Collateral in tangible form deposited with and
held by Agent, unless Agent shall hereafter otherwise direct or consent in
writing. Agent may, without notice, before or after maturity of the Obligations,

 

Page 4



--------------------------------------------------------------------------------

exercise any or all rights of collection, conversion, or exchange and other
similar rights, privileges and options pertaining to such Collateral, but shall
have no duty to do so.

COLLATERAL DUTIES. Agent shall have no custodial or ministerial duties to
perform with respect to Collateral pledged except as set forth herein; and by
way of explanation and not by way of limitation, Agent shall incur no liability
for any of the following: (i) loss or depreciation of Collateral (unless caused
by its willful misconduct or gross negligence), (ii) failure to present any
paper for payment or protest, to protest or give notice of nonpayment, or any
other notice with respect to any paper or Collateral. The powers conferred on
Agent hereunder are solely to protect its and each Lender’s interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody of any Collateral in its possession, in its capacity
as Agent hereunder and under the Credit Agreement, and the accounting for moneys
actually received by it in such capacity, Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.

TRANSFER OF COLLATERAL. Agent and Lender may assign its rights in Collateral or
any part thereof to any assignee who shall thereupon become vested with all the
powers and rights herein given to Agent or Lender (as the case may be) with
respect to the property so transferred and delivered, and Agent and/or Lender
(as the case may be) shall thereafter be forever relieved and fully discharged
from any liability with respect to such property so transferred, but with
respect to any property not so transferred, Agent and Lender shall retain all
rights and powers hereby given.

INSPECTION, BOOKS AND RECORDS. Debtor will at all times keep accurate and
complete records covering each item of Collateral, including the proceeds
therefrom. Agent, or any of its agents, shall have the right, at intervals to be
determined by Agent and without hindrance or delay, at Debtor’s expense, to
inspect, audit, and examine the Collateral and to make copies of and extracts
from the books, records, journals, orders, receipts, correspondence and other
data relating to Collateral, Debtor’s business or any other transaction between
the parties hereto. Debtor will at its expense furnish Agent copies thereof upon
request. For the further security of Agent, it is agreed that Agent has and is
hereby granted a security interest in all books and records of Debtor pertaining
to the Collateral.

COMPLIANCE WITH LAW. Debtor will comply with all federal, state and local laws
and regulations, applicable to it, including without limitation, environmental
and labor laws and regulations, in the creation, use, operation, manufacture and
storage of the Collateral and the conduct of its business.

REGULATION U. None of the proceeds of the credit secured hereby shall be used
directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System (“Regulation U”), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan a
“Purpose Credit” within the meaning of Regulation U.

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Debtor shall pay all of the
reasonable expenses of Agent and counsel to Agent incurred in enforcing this
Security Agreement and in preserving and liquidating Collateral, including but
not limited to, reasonable arbitration, paralegals’, attorneys’ and experts’
fees and expenses, whether incurred with or without the commencement of a suit,
trial, arbitration, or administrative proceeding, or in any appellate or
bankruptcy proceeding.

DEFAULT. If any of the following occurs, a default (“Default”) under this
Security Agreement shall exist: Credit Document Default. An “Event of Default”
under the Credit Agreement. Collateral Sale, Lease or Encumbrance. Any sale,
lease, or encumbrance of any Collateral not specifically permitted herein
without prior written consent of Agent. Levy, Seizure or Attachment. The making
of any levy, seizure, or attachment on or of Collateral which is not removed
within 10 days. Third Party Breach. Any default or breach by a Third Party of
any provision contained in any Control Agreement executed in connection with any
of the Collateral. Unauthorized Termination. Any attempt to terminate, revoke,
rescind, modify, or violate the terms of this Security Agreement or any Control
Agreement without the prior written consent of Agent.

REMEDIES ON DEFAULT (INCLUDING POWER OF SALE). If a Default occurs Agent shall
have all the rights and remedies of a secured party under the Code. Without
limitation thereto, Agent shall have the

 

Page 5



--------------------------------------------------------------------------------

following rights and remedies: (i) to take immediate possession of Collateral,
without notice or resort to legal process, and for such purpose, to enter upon
any premises on which Collateral or any part thereof may be situated and to
remove the same therefrom, or, at its option, to render Collateral unusable or
dispose of said Collateral on Debtor’s premises; (ii) to require Debtor to
assemble the Collateral and make it available to Agent at a place to be
designated by Agent; (iii) to exercise its right of set-off or bank lien as to
any monies of Debtor deposited in accounts of any nature maintained by Debtor
with Agent or Lender or affiliates of Agent or Lender, without advance notice,
regardless of whether such accounts are general or special; (iv) to dispose of
Collateral, as a unit or in parcels, separately or with any real property
interests also securing the Obligations, in any county or place to be selected
by Agent, at either private or public sale (at which public sale Agent may be
the purchaser) with or without having the Collateral physically present at said
sale.

Any notice of sale, disposition or other action by Agent required by law and
sent to Debtor at Debtor’s address shown above, or at such other address of
Debtor as may from time to time be shown on the records of Agent, at least 5
days prior to such action, shall constitute reasonable notice to Debtor. Notice
shall be deemed given or sent when mailed postage prepaid to Debtor’s address as
provided in the Credit Agreement. Agent shall be entitled to apply the proceeds
of any sale or other disposition of the Collateral, and the payments received by
Agent with respect to any of the Collateral, to Obligations in such order and
manner as Agent may determine. Collateral that is subject to rapid declines in
value and is customarily sold in recognized markets may be disposed of by Agent
in a recognized market for such collateral without providing notice of sale.
Debtor waives any and all requirements that the Agent sell or dispose of all or
any part of the Collateral at any particular time, regardless of whether Debtor
has requested such sale or disposition.

REMEDIES ARE CUMULATIVE. No failure on the part of Agent to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Agent or any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Credit Documents.

INDEMNIFICATION. Debtor shall protect, indemnify and save harmless Agent and
Lender from and against all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted against Agent or Lender on account of (i) the Credit
Documents or any failure or alleged failure of Debtor to comply with any of the
terms or representations of this Agreement; (ii) any claim of loss or damage to
the Collateral or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Collateral or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Debtor to comply with any law, rule or regulation applicable
to the Collateral or the use, occupancy or operation of the Collateral
(including, without limitation, the failure to pay any taxes, fees or other
charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Agent or Lender relating in any way to or any
matter contemplated by the Credit Documents, or (v) any claim for brokerage fees
or such other commissions relating to the Collateral or any other Obligations;
provided that such indemnity shall be effective only to the extent of any
Damages that may be sustained by Agent or Lender in excess of any net proceeds
received by it from any insurance of Debtor (other than self-insurance) with
respect to such Damages. Nothing contained herein shall require Debtor to
indemnify Agent and Lender for any Damages resulting from Agent and Lender’s
gross negligence or willful misconduct of Agent or Lender. The indemnity
provided for herein shall survive payment of the Obligations and shall extend to
the officers, directors, employees and duly authorized agents of Agent and
Lender. In the event Agent or Lender incurs any Damages arising out of or in any
way relating to the transaction contemplated by the Credit Documents (including
any of the matters referred to in this section), the amounts of such Damages
shall be added to the Obligations, shall bear interest, to the extent permitted
by law, at the interest rate borne by the Obligations from the date incurred
until paid and shall be payable on demand.

MISCELLANEOUS. (i) Amendments and Waivers. No waiver, amendment or modification
of any provision of this Security Agreement shall be valid unless in writing and
signed by Debtor and each Lender. No waiver by Lender of any Default shall
operate as a waiver of any other Default or of the same Default on a future
occasion. (ii) Assignment. All rights of Agent and Lender hereunder are freely
assignable, in whole or in part, and shall inure to the benefit of and be
enforceable by Agent or Lender,

 

Page 6



--------------------------------------------------------------------------------

their successors, assigns and affiliates. Debtor shall not assign its rights and
interest hereunder without the prior written consent of each Lender, and any
attempt by Debtor to assign without prior written consent of each Lender is null
and void. Any assignment shall not release Debtor from the Obligations. This
Security Agreement shall be binding upon Debtor, and the heirs, personal
representatives, successors, and assigns of Debtor. (iii) Applicable Law;
Conflict Between Documents. This Security Agreement shall be governed by and
construed under the law of the State of New Jersey (the “Jurisdiction”) without
regard to that Jurisdiction’s conflict of laws principles, except to the extent
that the Code requires the application of the law of a different jurisdiction.
If any terms of this Security Agreement conflict with the terms of the Credit
Agreement, the terms of this Credit Agreement shall control. (iv) Jurisdiction.
Debtor irrevocably agrees to non-exclusive personal jurisdiction in the state
identified as the Jurisdiction above. (v) Severability. If any provision of this
Security Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Security Agreement. (vi) Notices. Any notices to
Debtor, Agent or Lender shall be sufficiently given, if given in the manner set
forth in the Credit Agreement. (vii) Captions. The captions contained herein are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provision hereof. The use of the plural shall
also mean the singular, and vice versa. (viii) Joint and Several Liability. If
more than one party has signed this Security Agreement, such parties are jointly
and severally obligated hereunder. (ix) Binding Contract. Debtor by execution
and Agent by acceptance of this Security Agreement, agree that each party is
bound by all terms and provisions of this Security Agreement. FINAL AGREEMENT.
This Agreement and the other Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

DEFINITIONS. Credit Documents. The term “Credit Documents” refers to all
documents, including this Agreement, the Credit Agreement, and each Credit
Document referred to in the Credit Agreement, whether now or hereafter existing,
executed in connection with or related to the Obligations, and may include,
without limitation and whether executed by Debtor or others, commitment letters
that survive closing, loan agreements, promissory notes, guaranty agreements,
deposit or other similar agreements, other security agreements, letters of
credit and applications for letters of credit, security instruments, financing
statements, mortgage instruments, any renewals or modifications, whenever any of
the foregoing are executed, but does not include swap agreements (as defined in
11 U.S.C. § 101, as in effect from time to time). Third Party. The term “Third
Party” means any Broker, Collateral Agent, Securities Intermediary and/or bank
which from time to time maintains a securities, account, and is acting in such
capacity, for Debtor or maintains a deposit account for Debtor with respect to
any part of the Collateral. Code. “Code” means the Uniform Commercial Code as
presently and hereafter enacted in the Jurisdiction. Terms defined in the Code.
Any term used in this Agreement and in any financing statement filed in
connection herewith which is defined in the Code and not otherwise defined in
this Agreement or any other Loan Document has the meaning given to the term in
the Code. SCHEDULE A. with respect to the Collateral, capitalized terms used
herein without definition shall have the meaning assigned to such term on
SCHEDULE A attached hereto and made a part hereof.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor, on the day and year first written above, has caused
this Security Agreement to be executed.

 

HOOPER HOLMES, INC.

Taxpayer Identification Number: 22-1659359

By:   /s/ Joseph A. Marone Name:   Joseph A. Marone Title:   VP & Acting CFO

HOOPER INFORMATION SERVICES, INC.

Taxpayer Identification Number: 22-2934927

By:   /s/ Joseph A. Marone Name:   Joseph A. Marone Title:   VP & Acting CFO

HOOPER EVALUATIONS INC.

(d/b/a D&D Associates, Allegiance Health, Michigan Evaluation Group and Medimax)

Taxpayer Identification Number: 11-2939060

By:   /s/ Joseph A. Marone Name:   Joseph A. Marone Title:   VP & Acting CFO

HOOPER DISTRIBUTION SERVICES, LLC

Taxpayer Identification Number: 55-0796838

By:   /s/ Joseph A. Marone Name:   Joseph A. Marone Title:   VP & Acting CFO

HERITAGE LABS INTERNATIONAL LLC

Taxpayer Identification Number: 48-1208378

By:   /s/ Joseph A. Marone Name:   Joseph A. Marone Title:   VP & Acting CFO

MID-AMERICA AGENCY SERVICES, INC.

Taxpayer Identification Number: 47-0720501

By:   /s/ Joseph A. Marone Name:   Joseph A. Marone Title:   VP & Acting CFO

TEG ENTERPRISES, INC.

Taxpayer Identification Number: 47-0786199

By:   /s/ Joseph A. Marone Name:   Joseph A. Marone Title:   VP & Acting CFO

 

Page 8



--------------------------------------------------------------------------------

SCHEDULE “A”

COLLATERAL DEFINITIONS

As used in this Security Agreement, the following terms shall have the meanings
ascribed to such terms below:

“Account” has the meaning set forth in the Code, together with any guaranties,
letters of credit, Letter-of-Credit Rights, and other security therefore,
including Supporting Obligations.

“Account Debtor” means a Person who is obligated under any Account, Chattel
Paper, General Intangible or Instrument.

“Chattel Paper” has the meaning set forth in the Code, including Electronic
Chattel Paper and Tangible Chattel Paper, together with any guaranties, letters
of credit, Letter-of-Credit Rights, and other security therefore, including
Supporting Obligations.

“Code” means the Uniform Commercial Code (or any successor statute), as adopted
and in force in the Jurisdiction or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state. Any term used herein and in any financing statement filed in
connection herewith which is defined in the Code and not otherwise defined
herein or in any other Credit Document has the meaning given to the term in the
Code.

“Collateral” means all property and assets of the Borrower or any of its
Subsidiaries, wherever located and whether now owned by the Borrower or any of
its Subsidiaries or hereafter acquired, including but not limited to: (a) all
Inventory; (b) all General Intangibles; (c) all Accounts; (d) all Chattel Paper;
(e) all instruments and Documents and any other instrument or intangible
representing payment for goods or services; (f) all Equipment; (g) all
Investment Property; (h) all Commercial Tort Claims; (i) all Letter-of-Credit
Rights: (j) all Deposit Accounts and funds on deposit therein, or funds
otherwise on deposit with or under the control of the Agent or any Lender or
their respective agents or correspondents; and (k) all parts, replacements,
substitutions, profits, products, Accessions and cash and non-cash Proceeds and
Supporting Obligations of any of the foregoing (including, but not limited to,
insurance proceeds) in any form and wherever located.

“Electronic Chattel Paper” has the meaning set forth in the Code.

“Equipment” has the meaning set forth in the Code.

“General Intangibles” has the meaning set forth in the Code and includes,
without limitation, general intangibles of the Borrower or any of its
Subsidiaries, whether now owned or hereafter created or acquired by the Borrower
or any of its Subsidiaries, including all choses in action, causes of action,
company or other business records, inventions, blueprints, designs, patents,
patent applications, trademarks, trademark applications, trade names, trade
secrets, service marks, goodwill, brand names, copyrights, registrations,
licenses, franchises, customer lists, permits, tax refund claims, computer
programs, operational manuals, internet addresses and domain names, insurance
refunds and premium rebates, all claims under guaranties, security interests or
other security held by or granted to the Borrower or any of its Subsidiaries to
secure payment of any of any of Accounts of the Borrower or any of its
Subsidiaries by an Account Debtor, all rights to indemnification and all other
intangible property of Borrower of every kind and nature (other than Accounts)
of the Borrower or any of its Subsidiaries.

“Instrument” has the meaning set forth in the Code.

“Inventory” has the meaning set forth in the Code.



--------------------------------------------------------------------------------

“Investment Property” has the meaning set forth in the Code.

“Item” means any “item” as defined in Section 4-104 of the Code, and shall also
mean and include checks, drafts, money orders or other media of payment.

“Jurisdiction” means the State of New Jersey.

“Letter-of-Credit Right” has the meaning set forth in the Code.

“Proceeds” has the meaning set forth in the Code.

“Supporting Obligation” has the meaning set forth in the Code.

 

Page 2



--------------------------------------------------------------------------------

ANNEX 1

EXISTING INVESTMENTS

AS OF MARCH 31, 2006

 

     Amount

Wells Fargo National/Tax Free Money Market

   $ 81,008

A.G. Edwards Municipal Money Market

     543

A.G. Edwards Bank CD’s

     287,127

Evergreen Select Money Market Fund

     478,662

Miscellaneous Equities

     2,104       

TOTAL:

   $ 849,444       